                                                                           JS-6
               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




WAYNE YARIAN,                         CV 19-9172 DSF (Ex)
   Plaintiff,
                                      Order GRANTING Motion to
                 v.                   Remand

ALL FREIGHT CARRIERS INC.,
et al.,
        Defendants.



   Plaintiff Wayne Yarian moves to remand this case. The Court
deems this matter appropriate for decision without oral argument. See
Fed. R. Civ. P. 78; Local Rule 7-15. The hearing set for February 10,
2020 is removed from the Court’s calendar.

   This is a class action wage-and-hour case brought by a truck driver
based on California statutes. Plaintiff claims he was subject to
unlawful pay deductions, failure to pay overtime, and various other
alleged violations of California statutory law. The class is defined as:

      current and former drivers, including but not limited to
      those misclassified as independent contractors or owner-
      operators, who performed work for DEFENDANTS in the
      State of California at any time during the four years
      preceding the filing of this action, and continuing while this
      action is pending

Compl. ¶ 4.

   The parties dispute how the amount in controversy should be
calculated. Defendants argue that because the class definition includes
California residents and non-residents who performed work in
California, the amount in controversy includes damages for all work
performed by those class members for Defendants anywhere in the
country. Plaintiff argues that a reasonable interpretation of the
amount in controversy only includes damages relating to work that
would actually be subject to California law.

   The Court agrees with Plaintiff that a determination of the amount
in controversy must be in light of a reasonable interpretation of the
scope of the laws at issue. For example, a defendant could not remove a
case based on amount in controversy calculations that include punitive
damages or attorney’s fees if those damages were not demanded in the
complaint and not available under the relevant law. Likewise, the
Court sees no justification for ignoring the actual extraterritorial reach
of California law (or lack thereof) when calculating the amount in
controversy in this case. Importantly, this is not a case where a
plaintiff explicitly asked for certain damages and then, when seeking
remand, attempts to show that he could not actually recover those
damages. In this case, the complaint alleges only (1) the people covered
by the suit and (2) the laws that apply. It does not directly address the
geographic limit of the work at issue, so the Court is called upon to
provide a reasonable interpretation in the absence of a direct
allegation. Under these circumstances, it is appropriate for the Court
to examine the actual extraterritorial reach of California law to see
what work would be covered by claims under California statutes.

   There is nothing in California law that suggests the amount in
controversy calculation by Defendants is remotely connected to any
amounts that could reasonably be in controversy under California law.
The most recent case from the California Supreme Court regarding the
extraterritorial application of California employment laws suggests a
limited scope for extraterritorial application. See Sullivan v. Oracle
Corp., 51 Cal. 4th 1191, 1199 (2011) (“We foresaw . . . only limited
extraterritorial application of California’s employment laws, precisely
balance by interstate comity”). There is simply no support in California
law for the idea that the California employment statutes at issue could
apply to work by non-residents outside of California or for work by


                                    2
California residents that took place entirely outside of California.
Sullivan does leave open the possibility that California statutes could
apply to work by California residents outside the state where the
California residents leave the state temporarily during the course of
the normal workday and return by the end of the workday. Id. But
Defendants provide no evidence of the nature of Plaintiff’s work outside
of California so there is no basis to believe that extraterritoriality
would apply to any of his out-of-state work, let alone all of it.

   The unpublished Ninth Circuit opinion, Henry v. Cent. Freight
Lines, Inc., 692 F. App’x 806 (9th Cir. 2017), is both nonbinding and
distinguishable. Henry involved a plaintiff who attempted to rewrite
his class definition after removal, which the Ninth Circuit found did not
allow the plaintiff to avoid an amount in controversy calculation based
on the removed complaint: “Henry’s post-removal change to the
complaint was not merely a clarification, but instead was an
amendment that altered the scope of the class itself. As such, Henry’s
post-removal amendment does not affect the district court’s
jurisdiction.” Henry, 692 F. App’x at 806–07.

    Here, Plaintiff has not attempted to alter his class definition – it
still includes both residents of California and non-residents who
performed work in California. The question is not about the effect of
post-removal changes; it is about the proper interpretation of the pre-
removal complaint. Henry also rejected the plaintiff’s attempt to
disavow his request for reimbursement of lease payments because such
payments were not recoverable under the applicable law, even though
the plaintiff had explicitly sought them in the complaint. As noted
above, Plaintiff is not attempting to rewrite his complaint to drop
damages that he explicitly asked for but now claims are not
recoverable. The essence of the motion is to provide a reasonable
interpretation of what Plaintiff was actually asking for in his
complaint, which in this context requires reference to the underlying
California law.

   It is also important to note that it is not clear from the Ninth
Circuit’s limited discussion that the defendant in Henry was arguing


                                   3
for an amount in controversy calculation remotely as inclusive as
Defendant does here. While the class definition in Henry was similar
to the one in this case, the defendant in Henry calculated the amount
in controversy based only on California residents and did not include
amounts for nonresident drivers for work performed outside of
California. See id. at 807. Therefore, the Henry court was not required
to address the question raised by this motion.

    Defendants have rested solely on a classwide amount in controversy
that includes out of state work by nonresident drivers. Therefore, they
have failed to demonstrate that the amount in controversy exceeds
$5,000,000. They have also included all out of state work done by
Plaintiff in their calculation of the amount in controversy under
traditional diversity. Because they have made no attempt to show that
this calculation only includes work that could possibly be subject to the
extraterritorial application of California law, Defendants have also
failed to demonstrate that Plaintiff’s individual damages exceed
$75,000.

   The motion to remand is GRANTED. The case is REMANDED to
the Superior Court of California, County of Los Angeles.

   IT IS SO ORDERED.



Date: January 31, 2020                  ___________________________
                                        Dale S. Fischer
                                        United States District Judge




                                    4
